            Case 2:18-cv-03723-JDW Document 100 Filed 10/05/20 Page 1 of 1




                               IN THE     FEDERAL       DISTRICT        COURT       FOR THE
                                   EASTERN      DISTRICT       OF PENNSYLVANIA



JAMES     EVERETT            SHELTON
                                                                        Case No.        2:18-cv-03723-JDW




FCS CAPITAL           ET AL.                                           CERTIFICATION




                                                     CERTIFICATION


The iu'idersigned,      Lionel     Artom-Ginzburg,      Esquire,     does certify   that he has turned       over financial
documents       responsive     to the Order   of October     2, 2020 to Plaintiff's        Counsel   Bryan    Reo, Esquire,
on this date.     Certifications     of Mr. Yashayev       and Mr.     Shargel   are affixed    to this Certification.




                                                           LIONEL       ARTOM-GINZBURG,                ESQUIRE
                                                           PA Attorney      ID#88644
                                                           Law Offices      of Lionel     Artom-Ginzburg
                                                           The Franklin
                                                           834 Chestnut       Street,   Suite 206
                                                           Philadelphia,      PA 19107
                                                           (215)   925-2915
                                                           (267)-930-3934        FAX
                                                           lionel@artom-ginzburg.com
October     5, 2020
